   
 

AO 245D (CASD Rev. 1/1 9) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA |.,.CLERK. us *

SOUTHER oyers,-

      

 

 

UNITED STATES OF AMERICA AMENDED JUDGM
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)
SHAYNE PAUL DONOVAN (1)
Case Number: 3:12-CR-05004-JLS
Martin G Molina
Defendant’s Attorney
REGISTRATION NO. 37167-298
& Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)
THE DEFENDANT:
XX] admitted guilt to violation of allegation(s) No. l
CL] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation

I nvl, Committed a federal, state or local offense

 

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

June 29, 2018

Date of Imposition of Sentence
fet A
LZ CtYblteus

N. JANIS L. SAMMARTINO
ITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/ 19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: SHAYNE PAUL DONOVAN (1) Judgment - Page 2 of 2
CASE NUMBER: 3:12-CR-05004-JLS

‘Twenty-four (24) months. The defendant is to receive credit from March 27, 201 8, to reflect a concurrent sentence to state
court case SCD270660.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

C). The defendant shall surrender to the United States Marshal for this district:
Cl at A.M. on

 

C1 as notified by the United States Marshal.

0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

1) onor before

LO as notified by the United States Marshal.
C] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at , with a certified copy of this Judgment.

 

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:12-CR-05004-JLS
